Page ID #6

Electronically Filed
Kahalah A. Clay

Case 3:21-cv-00374-GCS Document 1-3 Filed 04/09/21 Page 1of4

 

Circuit Clerk
Morgan Ragsdale
21L0156
St. Clair County
IN THE CIRCUIT COURT OF ST. CLAIR COUNTY 2/17/2021 12:24 PM
STATE OF ILLINOIS eea08650
ROXANNE ROYCE, )
)
Plaintiff, )
)
Vs. ) Case No21L0156
)
TARGET CORPORATION, ) PLAINTIFF REQUESTS
Serve at: ) TRIAL BY JURY
208 SO Lasalle Street, Suite 814 )
Chicago, IL 62226 )
)
Defendant. )
COMPLAINT

COMES NOW Plaintiff, Roxanne Royce, by and through counsel, and for her cause of
action against Defendant, alleges and states as follows:
STATEMENT OF JURISDICTION
1. This claim is brought pursuant to this Court's original jurisdiction over all cases and

matters, such jurisdiction granted by 735 ILCS 5/2-101.

 

2s The amount of controversy exceeds the jurisdictional minimum of this court.
3 Venue is proper in that Plaintiff's cause of action accrued in St. Clair County, State of
Illinois.
PARTIES TO THE CLAIM
4. Plaintiff, at all times material hereto, is and has been a resident of Saint Clair County,
Illinois.
5. Upon information and belief, at all the times material hereto, Defendant Target

Corporation owned and operated and/or was in possession, custody, and/or control of real property

located at 5601 Belleville Crossing Street, Belleville, in St. Clair County, Illinois, and is a Minnesota
Case 3:21-cv-00374-GCS Document 1-3 Filed 04/09/21 Page 2o0f4 Page ID #7

corporation in good standing, and the name and address of its registered agent in the state of Illinois
is C T Corporation System, located at 208 SO Lasalle Street, Suite 814, Chicago, Illinois 60604.
ALLEGATIONS COMMON TO ALL COUNTS
6. On or about November 23, 2019, while Plaintiff was an invitee of Defendant Target
Corporation, Plaintiff attempted to reach a toy which was located on one of Target Corporation’s
shelves, when the shelf and its contents fell and struck Plaintiff.
7. As aresult of Defendant’s failure to detect or repair the loose and dangerous shelving,
the property of Defendant was not reasonably safe for invitees.
8. Defendant knew, or by using ordinary care should have known, of the unsafe
condition of the property and had ample opportunity to make the area safe for invitees.
COUNT I
COMES NOW Plaintiff and, for Count I of her cause of action against Defendant, alleges
and states as follows:
9. Plaintiff adopts and incorporates paragraphs 1-8 of this Complaint as if fully set forth
herein by this reference.
10. Defendant had a duty to prevent invitees from suffering foreseeable injuries and to
maintain its premises in a reasonably safe condition.
11. As demonstrated by the conditions above, Defendant was negligent in the following
particulars:
a. In failing to use ordinary care to discover, remedy, or warn of the danger to
invitees, including Plaintiff, posed by the loose shelving on Defendant’s
premises;

b. In failing to use ordinary care to barricade the loose shelving from use by
Case 3:21-cv-00374-GCS Document 1-3 Filed 04/09/21 Page 3of4 Page ID #8

invitees, including Plaintiff;

G. In failing to use ordinary care to warn invitees, including Plaintiff, of the
loose and dangerous shelving;

d. In failing to provide a reasonably safe means for invitees, including Plaintiff,
to ambulate the premises; and

€. In failing to provide a reasonably safe means for invitees, including Plaintiff,
to engage in the normal use of its shelving to retrieve items intended for sale
by Defendant.

12. Defendant's negligence directly caused or contributed to cause Plaintiff to sustain
injuries to her left hand and small left finger. She suffered pain and anxiety of body and mind, and
experienced emotional upset as an incident of her physical injuries. She has suffered all of the above
injuries, pain and damages since the date of the accident, suffers them at the present time, and will
suffer them in the future, said injuries, pain, and damages being permanent, disabling and
progressive,

13. By reason of Plaintiff's injuries, she paid or became obligated for, and in the future
will pay or become obligated for, items of expense in obtaining and receiving medical care and
treatment.

14. _ By reason of Plaintiff's injuries, she suffered and in the future will suffer loss of
earning capacity.

15. Plaintiffis entitled to fair and reasonable damages in excess of fifty thousand dollars
($50,000.00) for the injuries sustained by her as a direct and/or contributory result of Defendant’s
negligence.

16. Plaintiff should be awarded her court and litigation costs incurred herein and,
Case 3:21-cv-00374-GCS Document 1-3 Filed 04/09/21 Page 4of4 Page ID #9

therefore, requests an award of said costs to be paid by Defendant.
WHEREFORE, Plaintiff prays that she be awarded fair and reasonable damages in excess of
$50,000.00 against Defendant, together with her costs herein incurred and expended, and for such

further and additional relief as this Court may deem just and proper under the circumstances.

Respectfully submitted,

/s/ John L. Wilbers
John L. Wilbers, #6314598 IL
The Wilbers Law Firm, LLC
130 S. Bemiston, Suite 406
St. Louis, MO 63105
Ph. (314) 721-3040
Fx. (314) 721-3052
jwilbers@thewilberslawfirm.com
Attorney for Plaintiff
